Citation Nr: 0111244	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-11 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than January 6, 
1999, for a total rating based on individual unemployability 
due to service connected disability.  


-REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  

This appeal comes to the Board of Veterans Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Jackson, 
Mississippi.  That rating decision granted a total 
compensation rating based on individual unemployability, 
effective January 6, 1999.  


FINDINGS OF FACT

1.  The claim for a total compensation rating based on 
individual unemployability was received on January 6, 1999.  

2.  A total compensation rating based upon individual 
unemployability was not factually ascertainable prior to 
January 6, 1999.  

3.  There was no formal claim or written intent to file a 
claim for a total compensation rating based on individual 
unemployability prior to January 6, 1999.  


CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
earlier than January 6, 1999, for a total compensation rating 
based on individual unemployability.  38 U.S.C.A. § 
5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(1)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By appellate decision of May 1998, entitlement to an 
evaluation of 70 percent for psychogenic cardiovascular 
reaction with tachycardia was granted.  The veteran received 
a copy of that decision, which expressly considered whether 
the higher disability evaluation of 100 percent was 
warranted.  It was pointed out, based on the evidence, 
including the medical evidence, dated from July 1993 to 
February 1998, that he was unemployed, but it was neither 
contended nor shown that his unemployment was due solely to 
his psychogenic cardiovascular reaction.  It was specified 
that he had reported on VA examinations in July 1993 and 
February 1998 having to stop working because of his 
hypertension and bad legs.  It was explained that there was 
no indication of a profound retreat from mature behavior, 
persistent danger to oneself or others, persistent delusions 
or hallucinations or other evidence that would establish 
total occupational and social impairment.  It was noted that 
he had requested a disability evaluation of 50 to 60 percent.  
It also was noted that no evidence had been submitted to 
counter a medical opinion in April 1997 that his tachycardia 
had not caused organic heart diseases.  

By rating action in May 1998, the RO implemented the 70 
percent rating for his psychogenic cardiovascular reaction 
with tachycardia, effective March 5, 1992.  His claim for a 
total compensation rating based on individual unemployability 
was received on January 6, 1999.  

On the March 1999 VA examination scheduled pursuant to the 
veteran's claim, the examiner reported that the veteran would 
experience severe impairment of his ability to sustain 
gainful employment because of poor concentration, poor 
ability to adapt to changing conditions at work, and poor 
ability to relate to co-workers, accept supervision and to 
concentrate.  

The earliest effective date for an increased evaluation is 
that on which it is factually ascertainable that an increase 
in disability had occurred if the claim is received within 
one year from such date; otherwise, the effective date is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(a) and 
(b)(2); 38 C.F.R. § 3.400(o)(1) and (2); see Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  The Board has reviewed the 
evidence of record and finds that an earlier effective date 
is not warranted.  

The appellant submitted a formal claim for a total 
compensation rating based on individual unemployability when 
he filed his VA Form 21-8940, Veteran's Application for 
Increased Compensation Based Upon Individual Employability on 
January 6, 1999.  Therefore, the RO considered the 
appellant's date of claim as January 6, 1999.  See 38 C.F.R. 
§ 3.155(a) (2000).  In order to be granted an effective date 
earlier than January 6, 1999, the date of receipt of the 
claim, it must be factually ascertainable that an increase in 
disability had occurred within one year prior to January 6, 
1999.  

The record reflects that since the appellate decision and 
consequential rating decision in May 1998, the veteran did 
not file a claim, either formal or informal, to allege that 
he was unable to work because of his service-connected 
disabilities.  In the 1 year prior to the veteran's claim, 
there is no relevant evidence, a claim or an informal claim. 
See Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  Therefore, 
as stated above, an effective date prior to January 6, 1999, 
is not warranted.  

The statutes clearly establish that an application must be 
filed.  Wells v. Principi, 3 Vet. App. 307 (1992); Crawford 
v. Brown, 5 Vet. App. 33 (1993).  A claim of entitlement may 
be either a formal or informal written communication 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  Stewart v. Brown, 10 
Vet. App. 15 (1997); see also 38 C.F.R. § 3.155(a).  

The Board notes that, as laid out above, there are two 
standards when considering an effective date for an increase 
in disability.  One is date of receipt of the claim, see 38 
U.S.C.A. § 5110(a), and the other is the earliest effective 
date for an increased evaluation is that on which it is 
factually ascertained that an increase in disability had 
occurred if the claim is received within one year from such 
date, see 38 U.S.C.A. § 5110(b)(2).  

While the veteran contends that he would have submitted his 
claim earlier if the RO had increased the rating for his 
service connected disability earlier, the fact remains that 
he did not submit his unemployability claim.  There was 
nothing that prevented him from filing a claim, and if 
denied, appealing that claim.  Moreover, he was advised in 
the appellate decision granting the higher rating that there 
was no evidence at that time that unemployability had 
resulted from his service connected disability.  The fact 
that he was unemployed was considered in that decision, and 
it was explained that unemployability alone did not qualify 
for more compensation.  It was further noted in that decision 
that he had not claimed unemployability as a result of 
service connected disability.  His claim for this benefit was 
not received until January 6, 1999, the effective date he is 
appealing.  

The Board reemphasizes that there is no provision for 
assigning an effective date prior to date of claim when there 
is no evidence that can support an ascertainable degree of 
impairment within one year prior to date of claim.  Granting 
an automatic retroactive effective date would render the 
words of this statute meaningless.  The statute is clear and 
unambiguous.  If an increase in disability is shown within 
one year prior to date of claim, whether formal or informal, 
then the effective date can be earlier than the date of 
claim.  See 38 U.S.C.A. § 5110(b)(2).  However, if an 
increase in disability cannot be factually ascertained within 
one year prior to date of claim, then the effective date is 
the date of claim.  See 38 U.S.C.A. § 5110(a).  

If a claim is filed in a timely manner, the earliest possible 
effective date will be granted.  However, if a claim is not 
timely filed within one year of when the disability increase 
occurred, the appellant is limited to the date of claim.  
Even accepting all the statements in the record as true, 
there is no basis for granting an effective date earlier than 
January 6, 1999, for a total rating for compensation based 
upon individual unemployability.  Unlike the facts in Hazan, 
there is no evidence in the record between January 1998 and 
January 1999 which would establish that the veteran was 
unemployable due to his service-connected disability.  If the 
veteran wanted an effective date earlier than January 6, 
1999, he should have filed his claim earlier.  

This claim arises from the veteran's application for a total 
compensation rating based on individual unemployability that 
was received on January 6, 1999.  There is no issue as to 
substantial completeness of the application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. 
§ 5102).  VA has also secured all VA medical records that the 
veteran has indicated are pertinent to his claim, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed.  VA's duty to 
assist the claimant in this regard accordingly has been 
satisfied.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b) and (c)).  In addition, the 
veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
statement of the case issued during the appellate process.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
at 38 U.S.C. § 5103(a)).  In July 1999, the veteran was again 
informed that he could submit additional evidence.  The 
requirements set forth in the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000), with 
regard to notice and development of the veteran's claim, have 
been satisfied.  


ORDER

An effective date earlier than January 6, 1999, for a total 
rating based on individual unemployability due to service 
connected disability is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



